Case 1:20-cv-00326-CRC Document1 Filed 02/06/20 Page 1 of 27

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

UNITED STATES DISTRICT COURT

for the

District of (’ C ii \ i yO

Whi fons _

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
Tf the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-V-

LnvsM\ Pade

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

New Nee Stee eee nme ee eee” Nee ee “Nee mee eee” ge eee” nee”

Division

Case: 1:20-cv-00326

Assigned To : Unassigned

Assign. Date : 2/6/2020

Description: Employ. Discrim. (H-DECK)

Jury Trial: (check one) [ lyes []No

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

L. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number

K Wr ) i t f (\\

 

   

ml Adie Re

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (known). Attach additional pages if needed.

Page | of 6
Case 1:20-cv-00326-CRC

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Defendant No. 1
Name
Job or Title (f known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 2
Name
Job or Title (known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 3
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Document 1 Filed 02/06/20 Page 2 of 27

Snusiht Beare

 

Vani Chirac 2 DV ML
OSA

Tah BROS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 2 of 6
Case 1:20-cv-00326-CRC Document1 Filed 02/06/20 Page 3 of 27

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Cc. Place of Employment

The address at which I sought employment or was employed by the defendant(s) is

Name Si Yad

#

Street Address VSD COPTER AM a
City and County WRAY
Wiha fu

 

State and Zip Code

 

Telephone Number

 

 

Il. Basis for J urisdiction

This action is brought for discrimination in employment pursuant to (check all that apply):

fe

wt

[]

OO WR

Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 20006¢ to 2000e-17 (race,

color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VII, you must first obtain a
Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file a charge with the Equal Employment Opportunity
Commission.)

Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

(Note: In order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunity Commission.)

Other federal law (specify the federal law):

Cre ATION en As

Relevant state law (specify, if known): ( EP

  
   

 

Relevant city or county law (specify, if known):

 

Page 3 of 6
Hl

Case 1:20-cv-00326-CRC Document1 Filed 02/06/20 Page 4 of 27

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Til. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

A. The discriminatory conduct of which I complain in this action includes (check all that apply):

L

LI -

Eailure to hire me.
Termination of my employment.

Failure to promote me.

. Failure to accommodate my disability.

Unequal terms and conditions of my employment.
Retaliation.

Other acts (specify):

 

(Note: Only those grounds raised in the charge filed with the Equal Employment
Opportunity Commission can be considered by the federal district court under the

federal employment discrimination statutes.)

B. It is my best recollection that the alleged discriminatory acts occurred on date(s)

VK LSC

C, ] te defendant(s) (check one):
is/are still committing these acts against me.

L

D. Defendants)

HOOOsEg)

is/are not still committing these acts against me.

discriminated against me based on my (check all that apply and explain):

nn

race

gender/sex ‘ € Xi ie

religion

 

national origin

 

age (vear of birth) (only when asserting a claim of age discrimination.)

disability or perceived disability (specify disability)

E, The facts of my case are as follows. Attach additional pages if needed.

Page 4 of 6
Case 1:20-cv-00326-CRC Document 1 Filed 02/06/20 Page 5 of 27

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

(Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
relevant state or city human rights division.)

IV. Exhaustion of Federal Administrative Remedies

 

A. It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
On (date)

B. The Equal Employment Opportunity Commission (check one):

[| / has not issued a Notice of Right to Sue letter.

issued a Notice of Right to Sue letter, which I received on (date) \\ | \ ip Oi. .

(Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
Opportunity Commission to this complaint.)

C. Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check one):

[| 60 days or more have elapsed.
C] less than 60 days have elapsed.

Vv. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
money damages.

Page 5 of 6
Case 1:20-cv-00326-CRC Document1 Filed 02/06/20 Page 6 of 27

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

 

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing: / l(y| UN

Signature of Plaintiff
Printed Name of Plaintiff

   

B. For Attorneys

Date of signing:

Signature of Attorney

fe Li

 

Printed Name of Attorney
Bar Number

Name of Law Firm

 

 

 

Street Address
State and Zip Code

 

 

Telephone Number

 

E-mail Address

 

Page 6 of 6
; 4

Case 1:20-cv-00326-CRC Document 1 Filed 02/06/20 Page 7 of 27

The Plaintiff, Ms. Nikkia Echols, is a brown-skinned, African American Female. Ms. Echols has
been employed with SiriusXM Radio in Washington DC since 2014. At the time of filing, the

Plaintiff resides at 4100 Georgia Avenue, Northwest, Washington, DC 20011.

WORK HISTORY WITH SIRIUSXM
1. February 26th, 2014, The Plaintiff, Ms. Nikkia Echols, started with SiriusXM Radio in the
Washington, DC offices as a Talk Programming Assistant,
2. November 19th, 2015 Ms. Echols began in the Music Programming Coordinator position.
The Plaintiff interviewed for the position twice. This was considered a transfer to a
different department. It was also a promotion from part-time to Full-Time employee.
3. Ms. Echols has remained in the Music Programming Coordinator title since November
2015.
COMPLAINTS
The Plaintiff alleges that she was subject to a hostile work environment based on her Color,
Race, and in retaliation to prior complaints to management in violation of Title Vil and the Equal
Pay Act (EPA). Ms. Echols believes expressing her concerns to management directly led to
negative performance evaluations, being withheld from promotion, being withheld from a pay
raise, being given a heavier workload than her peers and other forms of retaliation. Ms. Echols
believes the following complaints to management contributed to a more stressful, retaliatory,
hostile work environment.
1. Tuesday, February 16th 2016, The Plaintiff reached out to James “Jinx” Bonner, Wilbur
Morris and Vanessa Mojica expressing future interests after a round of promotions was

announced.
) Jo
Case 1:20-cv-00326-CRC Document1 Filed 02/06/20 Page 8 of 27

2. February 7th, 2017 James “Jinx” Bonner held a Goals/Evaluation meeting with Ms.
Echols. Wilbur Morris is included in the meeting. The group discussed future goals for
The Plaintiff. No concerns behavioral or performance issues were expressed by Mr.
Bonner or Mr. Morris.

3. On Friday, March 17th, 2017 the Plaintiff has a performance meeting with James “Jinx”
Bonner, Wilbur Morris and Vanessa Monica who attended via phone. Ms. Echols points
out that she has noticed various colleagues being granted opportunities and growth,
while she is not. There were several times when Wilbur Morris expressed to Ms. Echols
that she was in the running for an opportunity, but management decided to go with
another Coordinator. Mr. Morris did not provide any reason as to why Ms. Echols was
passed over. In the meeting the Plantiff states “I have come to you numerous times
saying | am unhappy with my day-to-day tasks. Instead of taking responsibility for what
role you may play in that as my managers, you do everything in your power to discredit
my concerns and make it seem like it is just me.”

4. April 10, 2017 the Plaintiff reached out to HR Business Partner, Bhavna Sharma
expressing concern with her work environment.

5. Ms. Sharma is a light-complected, Middle-Eastern American Woman.

6. The Plaintiff included James “Jinx” Bonner in all of her complaints. At the time, Jinx
Bonner was the Senior Director of Music Programming Operations. He was over the
day-to-day tasks of Music Programming Coordinators and Wilbur Morris’ boss. Both he
and Mr. Morris worked in conjunction with each other in the day-to-day management.

a. Mr. Bonner was removed from any further proceedings with Human Resources

regarding Ms. Echols’ concerns. He was not included in any further meetings or
h jo

Case 1:20-cv-00326-CRC Document1 Filed 02/06/20 Page 9 of 27

anything regardless of the Plaintiff equally detailing Mr. Bonner and Mr. Morris’
involvement.

b. James “Jinx” Bonner is a lighter-complected African-American male.

7. Wilbur Morris is a lighter-complected African-American male.

8. Thursday, April 11th, 2017 Ms. Echols met with Ms. Sharma. In the meeting Ms. Echols
gave Ms. Sharma a detailed account of the March 24th meeting. Ms. Sharma suggested
that The Plaintiff invites Ms. Morris to talk a walk in order to discuss and resolve their
differences.

a. Ms. Sharma asked The Plaintiff “Do meetings get heated because you are
defensive?”, “Do you have an attitude,” “Have you showed any public displays of
anger amongst the team?”

b. Ms. Sharma noted that she had previously had numerous strategy meetings for
The Music Programming Coordinator Team with Wilbur Morris. She insisted that
he had not said anything negative about The Plaintiff's performance. Ms. Sharma
reviewed the notes she had previously written in a notebook from those meetings
while insisting there was no negative feedback about Ms. Echols’ performance.

9. June 23rd, 2017 Ms. Echols once again reached out to Bhavna Sharma detailing various
incidents that were leading to an uncomfortable and hostile work environment.

10. September 5th, 2017 Ms. Echols reached out to Walt Sanderson, Vice President of
Human Resources, inquiring who would be the next person to talk to besides Ms.
Sharma. Walt Sanderson is an African-American male. The Plaintiff expressed she was
unhappy with Ms. Sharma’s previous suggestions and treatment of her concerns. Mr.
Sanderson directed The Plaintiff to Shelly Colon.

11. On September 7th, 2017 The Plaintiff reached out to Shelly Colon.
he |!

Case 1:20-cv-00326-CRC Document1 Filed 02/06/20 Page 10 of 27

12. Ms. Colon is a Caucasian Woman.

13. Ms. Colon is currently the Vice President of Human Resources.

14. In September 2017 Ms. Colon was of a lower title. She was Ms. Sharma’s boss.

a. The Plaintiff expressed her concerns with her prior meetings with Ms. Sharma.
Ms. Echols went on to explain that she had observed that Ms. Sharma and Mr.
Morris had developed a very close working relationship, and she believed that it
was affecting Ms. Sharma’s views of her concerns. Ms. Colon had a
conversation with The Plaintiff and looped Ms. Sharma into the next proceedings.
Ms. Colon then directed The Plaintiff back to Ms. Sharma for any future
concerns.

15. Wednesday, December 20, 2017 Ms. Echols expressed to Bhavna Sharma and Walt
Sanderson that she was experiencing ongoing events that were making her
uncomfortable at the office. These events included but were not limited to various
vandalisms to her vehicle that occured while parked at the office. Ms. Echols raised
these points in order to explain her belief that Wilbur Morris was targeting her and using
his position to intimidate and impose harsher rules on her.

16. Thursday, January 4th, 2018 The Plaintiff sent a rebuttal to the Written Warning she was
given by Ms. Sharma per Wilbur Morris’ request. The rebuttal was sent to both Walt
Sanderson and Bhavna Sharma.

a. In the rebuttal Ms. Echols states that she believes she is being retaliated against
and cites the SiriusXM No Retaliation Policy.

17. Monday, January 8th, 2018 at 3pm Ms. Sharma holds a follow-up meeting to the written
warning with the Plaintiff and Walt Sanderson. In the meeting they ask what things can

be done in order to improve Ms. Echols’ work. environment. The two do not disclose any
I I
Case 1:20-cv-00326-CRC Document1 Filed 02/06/20 Page 11 of 27

details on their prior investigation or how they reached a conclusion in regards to Ms.
Echols’ previously expressed concerns about Wilbur Morris and this written warning.

18. in May 2018, The Plaintiff filed a formal complaint via EthicsPoint, the internal complaint
portal.

19. Tuesday, May 22nd, 2018 at 11:45 am The Plaintiff met with Ravi Motwani, Vice
President and Associate General Counsel of Employment Law for SiriusXM. Mr.
Motwani is a Middle-Easten American male.

20. June 14, 2018 Mr. Motwani concluded that Ms. Echols was not subjected to a hostile
work environment.

a. Wilbur Morris was removed as The Plaintiff's manager per Ravi Motwani. She
was then placed under the Supervision of the Senior Director, Vanessa Mojica.

b. Mojica is a light-complected, Latina Woman who is based out of the New York
office.

21. May 22nd, 2019 The Plaintiff reached out to Adelmise Warner telling her of her
experiences at SiriusXM.

22. Ms. Warner is the newly-appointed Head of Diversity & Inclusion for SiriusXM.

23. Ms. Warner maintained the title she held at Pandora. After the merger, Pandora took
over SiriusXM’s Human Resources Department. Prior to the merger there was no
Diversity & Inclusion Department at SiriusXM. Ms. Warner sends The Plaintiff's account
of her experiences out to her subordinates in The Human Resources Department. Ms.
Warner directs The Plaintiff back to Bhavna Sharma.

PRIOR HARASSMENT
24. Throughout 2017, Mr. Morris began displaying various micro-aggressions and

passive-aggressive, unprofessional behaviors towards the Plaintiff. Ms. Echols would
Case 1:20-cv-00326-CRC Document1 Filed 02/06/20 Page 12 of 27

later detail these behaviors to HR Business Partner, Bhavna Sharma and how they were
starting to make her feel uncomfortable. These behaviors included:

a. Pretending to not see The Plaintiff when they were both waiking to the office.

b. Ignoring The Plaintiff if she came to his desk for a question.

c. Interrupting various conversations The Plaintiff would be having with other
colleagues. Mr. Morris would interrupt, start a conversation with the other party
and never even acknowledge Ms. Echols’ presence.

d. Dismissing conversations or concerns The Plaintiff would express with
“Whatever, Nikkia. You're right. You're always right.” or “I do not have time to
argue with you.”

25. On Friday, March 24, 2017 at 12:58 James Bonner sent the Plaintiff a calendar invite for
a meeting at 1:00pm. The meeting was then changed to 3pm.. In this meeting, James
Bonner and Wilbur Morris accuse The Plaintiff of not knowing how to do her job for the
first time.

26. April 2017, during a walk in attempt to resolve their differences, Wilbur Morris told Ms.
Echols that he thinks her coming to The Music Department and asking for things “makes
[her] look entitled, pushy and aggressive.”

27. June 20th, 2017 Wilbur Morris saw Ms. Echols in a studio and proceeded to come in and
ask numerous questions about her studio usage. Including times, days, length, etc. He
never told me to leave the studio. The plaintiff asked why she was being questioned.
Wilbur replied, “Is it odd for your manager to ask you questions about your

whereabouts? | have to go find Jason [Clark] and [DJ] Nina [9], but we may revisit this.”
hl

Case 1:20-cv-00326-CRC Document1 Filed 02/06/20 Page 13 of 27

a. There are numerous studios on the 2nd floor that, at the time, were rarely used.
Coworkers in the Music Department often went to the studios at their own
discretion to do work.

b. It was common culture to go upstairs without putting in formal requests or
sending announcements. Several colleagues would do the same.

28. June 23rd, 2017 the Plaintiff reached out to Bhavna Sharma detailing the interrogation in
the studio, the level of discomfort she was feeling since she initially reached out in
March. The Plaintiff detailed various incidents including the June 2017 interrogation.

29. July 31, 2017 Wilbur Morris held a one-on-one Supervisory meeting. Adam Coker was
also on the calendar invite.

30. Adam Coker is a Caucasian male.

31. The July 31st, 2017 meeting was intended to be part of a new initiative for monthly,
one-on-one management check-ins for all of the DC Music Programming Department
Coordinators. This was the only monthly meeting the trio ever had. Once the meeting
began, Ms. Echols inquired why Mr. Coker was in attendance.

a. Mr. Morris and Mr. Coker explained the Adam Coker was training to transition
into a management position, but was not yet a manager. They insisted that they
intended to explain that in the meeting eventually.

b. The only negative performance feedback Mr. Morris noted was The Plaintiffs use
of studios without his permission.

32. Wednesday, September 6th, 2017 the Music Programming Coordinators had their
monthly staff meeting. The department staff in the offices in New York, Los Angeles,
Nashville, etc. all attend the meeting via phone or video conference. Adam Coker, took a

turn speaking that is usually reserved for managers. The managers did not preface
| 1
Case 1:20-cv-00326-CRC Document1 Filed 02/06/20 Page 14 of 27

Adam’s new role. The DC staff had previously been told in the July one-on-one
performance meetings that Adam Coker was not yet in a management role.

a. Once the floor was opened for questions at the end of the meeting, The Plaintiff
asked 2 questions:

i. Can the managers explain for the group Adam's new role?
ii. | Can Managers give their team members a head’s up before they go on
vacation?

b. Wilbur Morris and Jinx Bonner asked The Plaintiff to stay for a few minutes after
the staff meeting to further explain the two questions and whom they were
directed at.

c. Mr. Morris approached The Plaintiffs desk afterward and said “Vanessa is
working from home tomorrow. | will have S.Dot [Sean Mascoll] send you a note.”

33. September 7th, 2017 The Plaintiff was sent a calendar invite from James Bonner for a
meeting with himself, Adam Coker and Wilbur Morris, 15 minutes prior to the time the
meeting was scheduled. In the meeting Mr. Morris and Mr. Bonner reprimanded The
Plaintiff for the logs on the Business 70s channel. The meeting went awry. Mr. Bonner
and Mr. Morris accused The Plaintiff of “lacking competency in the basic functions of
[her] job.”

34. Both Mr. Bonner and Mr. Morris used yelling, banging on the table and other
unprofessional tones and actions to make their points.

35. September 11th, 2017 Wilbur Morris sent an email recapping the September 7th
meeting. In said email, Morris refers to The Plaintiff's asking questions as a “behavioral
issue.” Mr. Morris threatens to place The Plaintiff on further disciplinary action if the

problems persist.
Case 1:20-cv-00326-CRC Document1 Filed 02/06/20 Page 15 of 27

36. December 15th 2017 around 4pm, Wilbur Morris sees The Plaintiff open a studio door
and look inside.

a. Ms. Echols did not sit down or fully go inside the studio

b. The Plaintiff sends texts to a couple of friends stating that she feels that Wilbur
just followed her and it makes her feel uncomfortable. She expresses that she
feels he is planning to get her in trouble.

c. Around 4:30pm, Morris emails Ms. Echols with Vanessa Mojica on the thread. He
accuses Ms. Echols of using the studio despite him previously asking her not to.
The Plaintiff makes it clear that she was not using the studio.

37. Monday, December 18th 2017 Wilbur Morris reached out to Bhavna Sharma

a. Around 5:30pm, Ms. Sharma apologized to Wilbur Morris out on the office floor
for having to reschedule the meeting he requested. She moved the meeting to
the next day, Tuesday, December 19th 2017.

38. Wednesday, December 20th 2017 around 3pm Bhavna Sharma calls the Plaintiff on her
desk phone asking if she has time to catch up with Ms. Sharma since they had not
talked.

39. Wednesday, December 20th 2017 around 3:30pm Ms. Sharma sends The Plaintiff a
calendar invite for a 4pm meeting with herself and Walt Sanderson. Sharma labels the
meeting as “catch-up” on the calendar invite.

a. Inthe meeting, Ms. Sharma reveals that Wilbur Morris turned in footage of The
Plaintiff doing a segment on the TV Show TMZ Live in a studio. She states that
Mr. Morris previously warned The Plaintiff not to use studios without his

permission.
}
Case 1:20-cv-00326-CRC Document1 Filed 02/06/20 Page 16 of 27

b. Sharma and Sanderson proceed to ask questions about the Plaintiff's
participation in the show.

c. At the time, the footage in question is 2 months old.

d. Jason Clark, a light-complected, male Coordinator would also do segments on
TMZ Live from his desk.

e. Until around the end of 2017, Jason Clark and Wilbur Morris’ desks were right
next to each other.

f. Wilbur Morris had not made HR aware of Jason Clark’s participation in the TV
show.

40. Thursday, December 21st, 2017 the Plaintiff was issued a formal Written Warning for
using studios without Wilbur Morris’ permission and for her participation in the television
show, TMZ Live, during work hours.

41. September 11th, 2018 James Bonner falsely accused the Plaintiff of causing an outage
that she did not cause. Mr. Bonner did so via a reply all email with various management
and Music Programming staff on the thread.

RETALIATION

42. Withheld from Promotion.

a. Ms. Echols has been not been promoted since transferring to The Music
Department on November 19th, 2015

b. Ms. Echols is the most senior Music Programming Coordinator in the
Washington, DC office.

c. Everyone else that was in the Music Programming Coordinator position in the
Washington, DC office when the Plaintiff started in November 2015 that is still

with the company has been promoted at least once. These colleagues include:
ju gt

Case 1:20-cv-00326-CRC Document1 Filed 02/06/20 Page 17 of 27

Dan Gluckman, Jacqueline Wilding, Rawle Bercerril, Bond Collard, Jneanelle
Morgan, Ellen Flores, Adam Coker, Andy Hess, and Marie Steinbock.
In 2019, Alex Lubeck and Pablo Salazar were promoted to Assistant Music

Programmer. Both started with the company about a year after the Plaintiff.

43. Increasingly Negative Performance Reviews.

a.

June 2018 Vanessa Mojica was instructed per Ravi Motwani to conduct a
performance evaluation and future performance evaluations in place of Wilbur
Morris’ previous evaluation.
Ms. Mojica’s evaluation scores for the Plaintiff were worse than the previous
scores given by Mr. Morris.
February 2019 Ms. Mojica conducted The Plaintiff's 2018 evaluation.
The February 2019 evaluation scores were worse than the previous.
September 18th, 2019 Ms. Mojica conducted a mid-year performance evaluation.
Bhavna Sharma attended the evaluation because The Plaintiff requested an HR
employee be present.
Ms. Mojica and Ms. Sharma spent minimal time on positive feedback
The majority of the September 18th 2019 Mid-Year Performance Evaluation was
spent talking about Ms. Echols’ personality and how she will not be promoted
because of it.
i. | Mojica called The Plaintiff disrespectful.
ii. | Ms. Sharma offered that The Plaintiff should “come in here and say ‘ok,
cool’ to whatever criticism we give you. Until you learn how to do that,
then maybe we can talk about promotion. It does not matter if you think

you are performing well, Vanessa is the second manager that does not
Case 1:20-cv-00326-CRC Document1 Filed 02/06/20 Page 18 of 27

think so. Management's perception is all that matters. We are giving you
great advice as women of color in this male-dominated industry because
no one was there to give us any.”

iii. | The plaintiff pointed out that if they were going to introduce being a
woman of color to the conversation, the perception of her is very different
as an African-American woman than the perception of Ms. Sharma as a
lignhter-completed Middle-Eastern American woman and Ms. Mojica as a
lighter-completed Latina-Woman.

iv. |The two looked at each other and laughed stating, “it does not matter
because we are all of color.”

v. Ms. Sharma also told Ms. Echols to stop asking for various opportunities
because she will not get anything she wants until management gets what
they need. Management needs the Plaintiff to be at 100% all of the time in
order to be promoted stating, “the company’s standards are high and we
will not lower them in order to promote you.”

i. Friday, January 31st, 2020 at 11am, Ms. Mojica conducted The Plaintiff's 2019
Performance Review via video conference with Ms. Sharma.

i. The 2019 evaluation scores were lower than all of the previous
evaluations.

ii. | Mojica insisted that she has seen improvement since the September
2019 mid-year evaluation , but the scores can not reflect that because the
evaluation is for the entirety of 2019.

iii. | Mojica did not give any specific dates, examples, shows or times in order

to support her lower scores.
1 | i
Case 1:20-cv-00326-CRC Document1 Filed 02/06/20 Page 19 of 27

44. Withheld from a pay increase.
a. February 2019, Ms. Echols did not receive an annual pay increase for the first
time.
45. Withheld from various Work Opportunities.
a. Approximately 2017, The Music Programming Department began highlighting an
Employee of the Month.
i. Ms. Echols has never been Employee of the Month since the Department
began giving out the accolade, despite various efforts.

ii. | Ms. Echols has never gotten any type of accolades from the Music
Department Managers.

iii. | In April 2019 Ms. Echols called her being left out to the attention of
Vanessa Mojica. Mojica stated to the Plaintiff, “you should not be working
for accolades or recognition. You should find satisfaction in knowing that
you did your job.”

b. Since February 2016, the Plaintiff has annually sent Channel Wish Lists to
Vanessa Mojica, James Bonner, Wilbur Morris and Adam Coker.
c. As of February 2020, Ms. Echols has never been assigned even one channel
from her channel wish list.
i. | October 2019 several channels on said list became available when Jason
Clark resigned from the company. The Plaintiff was still not assigned to
one.
d. As of February 2020, Ms. Echols has never been allowed to travel with the Real
Jazz channel, or any other channel, to various events that have taken place in

various off-site locations including, but not limited to, Havana, Cuba; St.
Case 1:20-cv-00326-CRC Document1 Filed 02/06/20 Page 20 of 27

Petersburg, Russia; Montreal, Canada; Detroit, Michigan; Chicago, Illinois and
Monterey, California.

Real Jazz is one of the Plaintiff's primary channels.

Since November 2015 Ms. Echols has been assigned to Real Jazz.

. The Program Director and Vice President are usually sent without the Plaintiff.
Ms. Mojica often sends someone else in place of Ms. Echols.

i. Bond Collard was sent to Monterey, California in place of Ms. Echols.

ii. | The Monterey Jazz festival funded the travel arrangements to Monterey,
California, not SiriusXM. It would have been of no extra cost to the
company to send Ms. Echols.

iii. | At the time Bond Collard was working out of the Los Angeles office.
Plaintiff has only been allowed to travel to the New York office for channel events
Various Music Programming Coordinators have traveled to work on-location for
their channels or for other channels.

May 8th, 2018 Wilbur Morris denied the Plaintiff's request to be an intern mentor

via email. Vanessa Mojica and Adam Coker were copied on the email thread.

46. Withheld From Transfer to Los Angeles Office

a. September 6th, 2017 at 4:01pm Ms. Echols expressed her interest in working in

the LA Office to Wilbur Morris and Vanessa Mojica via email.

b. January 8th, 2018 The Plaintiff expressed her interest to transfer to the Los

Angeles office to Bhavna Sharma and Walt Sanderson

c. January 24th 2019 at 3:29pm Ms. Echols emailed Shelley Colon expressing her

interest in transferring to the Los Angeles Office
by

Case 1:20-cv-00326-CRC Document1 Filed 02/06/20 Page 21 of 27

d. Alex Lubeck was transferred from the Washington, DC office to the Los Angeles
Office in May 2019.

i. | Alex Lubeck is a Caucasian Male.

e. Bond Collard was transferred from the Washington, DC office to the Los Angeles
office in September 2019.

i. Bond Collard is a Caucasion Male.

47. Increased Workload.

a. Up until November 2019 The Plaintiff's channels were: 40s Junction, Business
70s, Business 80s, Business Soul Town, Business Heart & Soul, Escape, Real
Jazz, Soul Town and The Covers Channel.

b. Ms. Echols had the most channels all of the coordinators and Assistant Music
Programmers in the Music Programming Department across all of the office
locations.

c. April 17th, 2019 at 3pm in a scheduled phone call, the Plaintiff expressed to
Vanessa Mojica that she was overwhelmed by her workload.

i. Ms. Echols cited that things become especially overwhelming when they
have specialty programming like during Jazz Appreciation Month (April) or
on holidays.

ii. | Ms. Mojica told the Plaintiff sne “should be grateful to be doing so much
heavy lifting.”

d. In November 2019, Jazz Holiday and Holiday Soul were added to The Plaintiff's
workload in addition to the previously listed channels. This made for a total of 11

channels.
ba {

Case 1:20-cv-00326-CRC Document1 Filed 02/06/20 Page 22 of 27

e.

No one else in The Music Programming Department had anywhere close to 11
channels.
The Plaintiff was responsible for training and overseeing the transition off of
Business 70s, Business 80s, Business Soul Town and Business Heart & Soul to
3 other coordinators.

i. | Ms. Echols was still responsible for checking those channels during the

transition.

48. Increased Scrutiny.

a.

June 6th, 2019 via phone call Vanessa Mojica informed The Plaintiff that Human
Numan complained that Ms. Echols was not communicating with him, forgot to
place some sweepers in a show and had two voicetracks go over the air
back-to-back.

The Plaintiff proved that she did indeed forget to place some sweepers; however,
the allegations of not communicating and a misplaced voicerack were untrue.
June 6th, 2019 Ms. Echols forwarded her various correspondences with a
Human Numan to Vanessa Mojica.

June 28th, 2019 Ms. Echols asked Ms. Mojica if there were any way she could
be removed from Human Numan’s channels since neither of them enjoyed
working with each other. The Plaintiff expressed that the false allegations made
her uncomfortable.

Human Numan has a long-standing reputation for erratic behavior and work
habits.

July 2nd, 2019 Mojica denied the Plaintiff's request to be removed from Numan’s

channels via email due to business need.
Case 1:20-cv-00326-CRC Document1 Filed 02/06/20 Page 23 of 27

i. | Mojica copied Darrin Smith, Vice President of Music Programming;
Bhavna Sharma, HR Business Partner; and Shelly Colon, Vice President
of Human Resources on her response.

ii. Darrin Smith is a Caucasian Male.

iii. | Mojica proceeded to call thePlaintiff combative.
iv. Mojica said the Plaintiff lacks accountability.

v. | Mojica threatened to place the Plaintiff on a performance plan if the
behavior does not change.

vi. | The Plaintiff forwarded everyone a copy of what went over the air and
previous examples of her taking accountability for mistakes.
vii. | Noone replied to Ms. Echols’ response.

g. September 18th, 2019 in the Mid-Year Evaluation meeting Ms. Mojica suggested
that the Plaintiff document each task she completes daily in a Microsoft Word
document and send it out to all of her Program Directors at the end of every day.

i. | Mojica suggests this would be a step to get a promotion.

ii. | Coordinators are not required to record and report their tasks daily.

h. Until approximately June 2019, Wilbur Morris sat in a desk diagonally across
from the Plaintiff.

i. |The desks are about 5 ft away from each other. They are in very close
proximity.

ii, | The desks face each other.
iii. | Morris would stand while talking on the phone and stare at the Plaintiff.

iv. Morris would monitor when the Plaintiff would leave her desk.
Case 1:20-cv-00326-CRC Document1 Filed 02/06/20 Page 24 of 27

v. Around 2019, James “Jinx” Bonner was removed from the Music
Programming Department and relocated to the 2nd floor.

vi. Wilbur Morris then took Bonner’s old desk, finally creating more space
away from and taking him out of the direct line of sight of the Plaintiff.

COMPARATORS

49. Marie Steinbock is a Caucasian Woman.

a.

Approximately April 2015, Ms. Steinbock and Ms. Echols were both in the same
round of interviews for the Music Programming Coordinator position.
Approximately August 2015 Steinbock was hired for the Music Programming
Coordinator position in the DC office.
The Plaintiff interviewed for the position twice, losing the first round to Ms.
Steinbock.
Ms. Steinbock was chosen over the Plaintiff for the Music Programming
Coordinator position despite:

i. | Having less experience in Radio than the Plaintiff.

ii. | Being an out-of-state hire. Ms. Steinbock was living in Michigan at the
time; Ms. Echols was living in Maryland.

iii. | Being an external hire. Ms. Steinbock was not employed with SiriusXM.
The Plaintiff was already employed with SiriusXM in Washington, DC in
the Talk Programming Department.

February 2016, Marie reached out to management expressing her future
interests after a round of promotions.
In 2016, Ms. Steinbock reached out to HR with a complaint against Dan

Gluckman.
ry

Case 1:20-cv-00326-CRC Document1 Filed 02/06/20 Page 25 of 27

g. In Spring 2016, Ms. Steinbock was transferred to the New York office and
assigned channels to better suit her interests.
h. In July 2016, Ms. Steinbock was promoted to Assistant Music Programmer.
i. In February 2019 Marie Steinbock was promoted to Program Director
50. Wilbur Morris, an African-American, lighter-complexed male, was previously caught
having sex with a female coworker on the office premises while still in the Coordinator
position. He was still promoted to a management position.
51. Bond Collard is a Caucasian male.
a. January 2015 Collard started with SiriusXM in Washington, DC in the Broadcast
Operations Center.
b. October 2015 Collard was hired by and transferred to the Music Department in
Washington, DC as a Full-Time Music Programming Coordinator.
c. Approximately March 2018 Collard was removed from working the Music Row
Happy Hour broadcast due to his inability to successfully run the boards on his
own.
d. September 2019 Collard was promoted to Assistant Music Programming
Coordinator.
e. September 2019 Collard was granted a transfer to the Los Angeles office.
52. Pat McKay is the only African-American, brown-skinned, female Program Director. She
has been with the company for decades.
53. In 2016 Dan Gluckman, who is a White male, had an HR complaint filed against him
when he was still in the Coordinator position. Gluckman was still promoted.
a. Approximately January 2014 Gluckman was hired as a Music Programming

Coordinator.
Vy '

Case 1:20-cv-00326-CRC Document1 Filed 02/06/20 Page 26 of 27

b.

c.

June 2016 Gluckman was promoted to Assistant Music Programmer

February 2019 Gluckman was promoted to Program Director.

54. Jason Clark is a light-complected African-American Male.

a.

b.

Throughout 2017 Jason Clark filmed segments with TMZ Live while at work.
December 2017 Wilbur Morris did not turn in Jason Clark to HR for his
participation in the TV show.

December 2017 Clark was given a verbal warning for his participation in the
television show as opposed to the Written Warning that the Plaintiff received.
December 2017, the time of the discrepancy, both Clark and the Plaintiff were

Coordinators.

55. Alex Lubeck is a Caucasian Male.

a.

Cc.

d.

August 2016 Lubeck was hired as a Music Programming Intern. The Plaintiff was
already a Full-Time Music Programming Coordinator at the time.

September 2017 Lubeck was promoted to Full-Time Music Programming
Coordinator.

May 2019 Lubeck was transferred to the Los Angeles office.

May 2019 Lubeck was promoted to Assistant Music Programmer.

56. Pablo Salazar is a Latin-American male.

a.

2016 Salazar was hired as a Music Programming Intern. The Plaintiff was
already Music Programming Coordinator at the time.

2017 Salazar was hired as a Full-Time Music Programming Coordinator.
Around June 2019 Salazar was promoted to Assistant Music Programmer.
February 2020 Salazar is scheduled to be promoted to Program Director.

RELIEF
Case 1:20-cv-00326-CRC Document1 Filed 02/06/20 Page 27 of 27

The Plaintiff seeks:

1. Two years of backpay as if promoted to the Assistant Music Programmer
position.

2. Promotion to the Assistant Music Programmer position.

3. Pain & suffering for increased stress and workload. The stress resulted in the
Plaintiff being admitted to the hospital.

4. December 17th The Plaintiff was admitted to Washington Hospital Center due to
health complications brought on by stress. Plaintiff seeks the cost of the medical
bills.

5. Attorney Fees.

6. Court costs.

In closing, |, the Plaintiff, Nikkia Echols, hereby certify and acknowledge that the preceding

statements are true to the best of my recollection.

W/ LU

Nikkia Echols
